


EXHIBIT 10.7


RETENTION INCENTIVE ARRANGEMENT




This Retention Incentive Arrangement (“Agreement”) is made and entered into
effective January 1, 2015 (“Effective Date”) between the Tennessee Valley
Authority (“TVA”) and JOHN MADISON THOMAS III, (“Employee”).


WHEREAS, TVA desires to enter into this Agreement with Employee to provide a
retention payment to encourage Employee to remain employed with TVA and perform
all assigned duties in a highly effective manner as determined by TVA.


NOW, THEREFORE, in consideration of the covenants hereafter set forth, the
parties hereby agree upon the terms and conditions as follows:


Retention Period
The retention period shall begin on the Effective Date and extend through
December, 31, 2015 (“Retention Period”).


Retention Incentive
Employee shall be entitled to receive a lump sum cash payment in the amount of
$200,000 less applicable taxes and withholdings (“Retention Incentive”), subject
to fulfilling all terms and conditions set forth herein.


Eligibility Requirements
Employee shall be eligible to receive the Retention Incentive if:
(1) Employee remains employed by TVA though the end of the Retention Period.
(2) Employee both (i) performs all assigned duties in a highly effective manner
and (ii) maintains satisfactory performance, both as determined by TVA, through
the end of the Retention Period.


Payment of Retention Incentive
The Retention Incentive will be paid to Employee within 30 days following the
end of the Retention Period.


Employee will not be eligible to receive any unpaid Retention Incentive and all
obligations under Agreement will be extinguished if Employee either: (1)
terminates employment prior to the end of the Retention Period, unless the
termination is for reasons beyond Employees control and acceptable to TVA, (2)
fails, in TVA’s judgment, to perform all assigned duties in a highly effective
manner, (3) fails, in TVA’s judgment to maintain satisfactory performance, or
(4) is terminated “for Cause”.


For purposes of this Agreement, termination “for Cause” shall be defined as
termination as a result of any act on your part resulting in or involving any
one or more of the following: (1) insubordination, intentional neglect of
duties, or refusal to cooperate with investigations of your or TVA's business
practices; (2) criminal indictment or conviction of a felony or crime of moral
turpitude; or (3) misconduct involving dishonesty, fraud, or gross negligence
that directly results in significant economic or reputational harm to TVA.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
executed as of the date set forth.


EMPLOYEE


By: _/s/ John M. Thomas, III                             1/8/15
John Madison Thomas, III                                Date
EVP & Chief Financial Officer


TVA


By: _/s/ William D. Johnson                             1/28/15
William D. Johnson                                    Date
President & Chief Executive Officer




